DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the at least one driven rollers include a first driven roller and a second driven roller” which renders the claim indefinite because it is not clear if this is referring to the previously recites first and second driven rollers in claim 1 or if this is introducing additional driven rollers.  For the purposes of examination, this claim will be interpreted as referring to the previously recited first and second driven rollers, e.g., “the at least one driven rollers includes said first driven roller and said second driven roller.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Safra (WO 2018/167806 A1 to Safra, et al.) in view of Dickson (US 5,692,859 to Dickson et al.).
Regarding claim 1, Safra teaches a wire feeding unit (wire conveying assembly 10, Abstract; Fig. 3) comprising: a pair of wire feeding portions (Figs. 2-3 show that the wire conveying assembly 10 includes a pair of wire feeding portions), wherein each of the pair of wire feeding portions comprises a driving roller 13, 13’ which is driven by rotation power (Para. [0027]; Figs. 2-3; “[o]ne of such tensioning belt rollers 13, 13’ is a motor roller adapted to cause the rotation of the respective conveying belt 12, 12’”), 
a belt 12, 12’ which is connected to the driving roller 13, 13’ to rotate and configured to be brought into contact with a wire while being rotated (Para. [0026]; Figs. 2-3; “wire conveying assembly 10 comprises two opposing conveying belts 12, 12’… [that] form two respective rectilinear belt portions 14 facing each other so as to receive and move wire 1”), 
at least one driven rollers 13, 13’ which is rotated by being interlocked with the driving roller 13, 13’ by the belt 12, 12’, said at least one driven rollers having a first driven roller 13, 13’ and a second driven roller 13, 13’ (Para. [0027]; Figs. 2-3; as shown in Figs. 2 and 3, there are three rollers 13, 13’ and Para. [0027] states that one such roller is a motor driven roller, i.e., the other two rollers are driven rollers rotated by being interlocked with the driving rollers by belts), and 
a guide portion which is placed to pressurize the belt to the wire and guides a position of the belt such that the wire is to be moved by the belt (Figs. 2-3 show that each wire feeding portion includes a guide placed to pressure the belt to the side of the other wire feeding portion and guide the position of the belt such that it moves the wire, which is best shown in Figs. 3 and 3a), 
wherein the pair of wire feeding portions are symmetrically disposed (Figs. 2-3 show that the pair of wire feeding portions are symmetrically disposed), and one of the guide portions is disposed to face the one side of the other (Figs. 3 and 3a show the guide portions are disposed to face the one side of the other); and
Safra fails to explicitly teach the guide portion is disposed projectedly of the first driven roller and the second driven roller, toward the wire such that the belt between the first driven roller and the second driven roller is stretched and wherein the guide portion maintains a predetermined pressing force to the wire.
Dickson teaches a wire feeding unit 10 including at least one driven roller 24 and a guide portion 28a-f (Fig. 1b; Col. 3, Lns. 53-61), and the guide portion 28a-f is disposed projectedly of the first driven roller and the second driven roller, toward the wire such that the belt 12, 14 between the first driven roller and the second driven roller is stretched (Fig. 1b; Col. 3, Lns. 53-61; Fig. 1b clearly shows this configuration) and wherein the guide portion maintains a predetermined pressing force to the wire (Figs. 1b, 2a+d, and 3a+e; Col. 4, Lns. 24-27; “[i]n normal use…[t]he belts are spaced to give the appropriate level of force on cable 42,” i.e., maintains a predetermined force to the wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeding unit of Safra to position the guide portion projectedly of the driven rollers as taught by Dickson so that the belt tightly grips the wire while moving it thus resulting in more efficient and predictable wire movement (Dickson, Col. 3, Lns. 59-61; the rollers 28a-f and squeeze rams 30a-f are arranged such that “the opposed faces of the belts 12, 14, are squeezed together and grip the cable between them”).
Regarding claim 2, modified Safra teaches the wire feeding unit of claim 1 (Figs. 2-3), wherein the at least one driven rollers include a first driven roller and a second driven roller (Para. [0027]; Figs. 2-3; as shown in Figs. 2 and 3, there are three rollers 13, 13’ and Para. [0027] states that one such roller is a motor driven roller, i.e., the other two rollers are driven rollers).  
However, modified Safra fails to explicitly teach wherein the guide portion is interposed between the first driven roller and the second driven roller and pressurizes the belt.  
Applicant has not disclosed that having the guide portion interposed between the first driven roller and the second driven roller does anything more than produce the predictable result of positioning the belt via the guide to a desired side. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify driving and driven rollers of Safra and meet the claimed limitations in order to provide the predictable results of positioning the belt via the guide to a desired position to move the wire.
Regarding claim 3, modified Safra teaches the wire feeding unit of claim 1 (Figs. 2-3), wherein the guide portion is disposed projectedly of at least one driven rollers toward the one side such that the belt between the driving roller and at least one driven rollers is stretched (Fig. 1b of Dickson shows how the belt will be stretched in the modified wire feeding unit).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Safra in view of Dickson in further view of Gan (CN 105537456 A).
Regarding claim 5, modified Safra teaches the wire feeding unit of claim 1 (Figs. 2-3).  
However, modified Safra fails to explicitly teach wherein the belt is coupled and driven with the driving roller and the driven roller by tooth engagement.  
Gan teaches a wire feeding unit 20 and 40 (Fig. 1; belt conveying assemblies 20 and 40) wherein the belt 23, 43 is coupled and driven with the driving roller 21, 41 and the driven roller 22, 42 by tooth engagement (Fig. 1 shows that the driving rollers 21, 41 and the driven rollers 22, 42 include toothed exteriors that engage the belts 23, 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeding unit of modified Safra to drive the belt via toothed engagement with the driving and driven rollers as taught by Gan so that the rotational force of the driving roller is efficiently transferred to the belt and the driven roller firmly engages the belt to keep it taut and positioned properly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (U.S. Pub. No. 2017/0274442 A1 to Perry et al.) in view of Safra in further view of Dickson.
Perry teaches a wire bending apparatus (Abstract) comprising: a pair of wire feeding portions 14a, 14b which is to transfer the wire (Fig. 1; Para. [0023]); and a head portion 20 which is configured to bend the wire while drawing out the wire transferred from the wire feeding portions (bend head 20, Figs. 1-3; Para. [0024]).
However, Perry fails to explicitly teach a straightener into which a wire is to be fed; wherein each of the pair of wire feeding portions comprises a driving roller which is driven by rotation power, a belt which is connected to the driving roller to rotate and configured to be brought into contact with a wire while being rotated, at least one driven rollers which are rotated by being coupled with the driving roller by the belt, said at least one driven rollers having a first driven roller and a second driven roller, and a guide portion which is placed to pressurize the belt to the wire and guides a position of the belt such that the wire is moved by the belt, wherein the pair of wire feeding portions are symmetrically disposed, one of the guide portions is disposed to face the one side of the other, and the guide portion is disposed projectedly of the first driven roller and the second driven roller, toward the wire such that the belt between the first driven roller and the second driven roller is stretched and the guide portion maintains a predetermined pressing force to the wire.
Safra teaches a wire feeding apparatus comprising a straightener 50 into which a wire is to be fed (Figs. 2-3; Paras. [0035]-[0038]); 
a pair of wire feeding portions which is to transfer the wire passing through the straightener (Figs. 2-3 show that the wire conveying assembly 10 includes a pair of wire feeding portions that transfer wire passing through the straightener assembly 50); 
wherein each of the pair of wire feeding portions comprises a driving roller 13, 13’ which is driven by rotation power (Para. [0027]; Figs. 2-3; “[o]ne of such tensioning belt rollers 13, 13’ is a motor roller adapted to cause the rotation of the respective conveying belt 12, 12’”), 
a belt 12, 12’ which is connected to the driving roller 13, 13’ to rotate and configured to be brought into contact with a wire while being rotated (Para. [0026]; Figs. 2-3; “wire conveying assembly 10 comprises two opposing conveying belts 12, 12’… [that] form two respective rectilinear belt portions 14 facing each other so as to receive and move wire 1”), 
at least one driven rollers 13, 13’ which are rotated by being coupled with the driving roller 13, 13’ by the belt 12, 12’, said at least one driven rollers having a first driven roller 13, 13’ and a second driven roller 13, 13’  (Para. [0027]; Figs. 2-3; as shown in Figs. 2 and 3, there are three rollers 13, 13’ and Para. [0027] states that one such roller is a motor driven roller, i.e., the other two rollers are driven rollers rotated by being interlocked with the driving rollers by belts), and 
a guide portion which is placed to pressurize the belt to the wire and guides a position of the belt such that the wire is moved by the belt (Figs. 2-3 show that each wire feeding portion includes a guide placed to pressure the belt to the side of the other wire feeding portion and guide the position of the belt such that it moves the wire, which is best shown in Figs. 3 and 3a), 
wherein the pair of wire feeding portions are symmetrically disposed (Figs. 2-3 show that the pair of wire feeding portions are symmetrically disposed), and one of the guide portions is disposed to face the one side of the other (Figs. 3 and 3a show the guide portions are disposed to face the one side of the other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire bending apparatus of Perry to include the straightener and wire feeding portions taught by Safra because the straightener would ensure the wire fed to the bending head has consistent shape (Safra, Para. [0038]; “the memory of the welding wire 1… is completely eliminated… [and the wire] exiting the straightening assembly 54 is therefore completely neutral”), thus making the bending of the wire easier to control and predict, and the wire feeding portions with belts “exert a much less specific pressure” than “conveying rollers of the prior art which… exert a high specific pressure on the wire itself” (Safra, Para. [0031]), thus ensuring the wire is not damaged or altered by the feeding mechanism.
Dickson teaches a wire feeding unit 10 including at least one driven roller 24, a belt 12, 14 connected to the rollers and a guide portion 28a-f (Fig. 1b; Col. 3, Lns. 53-61), and the guide portion 28a-f is disposed projectedly of the first driven roller and the second driven roller, toward the wire such that the belt 12, 14 between the first driven roller and the second driven roller is stretched (Fig. 1b; Col. 3, Lns. 53-61; Fig. 1b clearly shows this configuration) and the guide portion maintains a predetermined pressing force to the wire (Figs. 1b, 2a+d, and 3a+e; Col. 4, Lns. 24-27; “[i]n normal use…[t]he belts are spaced to give the appropriate level of force on cable 42,” i.e., maintains a predetermined force to the wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeding unit of Perry to position the guide portion projectedly of the driven rollers as taught by Dickson so that the belt tightly grips the wire while moving it thus resulting in more efficient and predictable wire movement (Dickson, Col. 3, Lns. 59-61; the rollers 28a-f and squeeze rams 30a-f are arranged such that “the opposed faces of the belts 12, 14, are squeezed together and grip the cable between them”).
Response to Arguments
Applicant's arguments and amendments filed July 16, 2021 have been fully considered and are persuasive with respect to the rejections under 112, but they are not persuasive with respect to the 103 arguments.
Rejections under 25 U.S.C. § 112
Applicant’s arguments in view of the amendments to the claims overcome the indefiniteness rejections.  Examiner has withdrawn the indefiniteness rejections, but it is noted that the claim amendments introduced a new indefiniteness rejection as discussed above.  
Rejection under 35 U.S.C. § 103
Applicant argues that the amended claims introduce features not taught by Safra in view of Dickson, e.g., “the guide portion maintains a predetermined pressing force to the wire.” Remarks, P. 7.  In particular, Applicant argues that “[i]n Figs. 2 and 3 of Dickson, the upper belt 12 and lower belt 14 are caused to open to allow repeater 44 on the cable 42 or to pivot about pivot points 34, 36 to allow the repeater… [and thus] Dickson does not disclose that the guide portion maintains a predetermined pressing force.”  Remarks, P. 7.  Applicant’s argument is not persuasive.  As discussed in Dickson, “[i]n normal use, the upper and lower belts 12, 14 mounted on base frame 40 grip cable 42 between their opposed faces… [and] are spaced to give the appropriate level of force on cable 42.”  Dickson, Col. 4, Lns. 24-27.  Thus, Dickson teaches that while the diameter of the wire is constant, i.e., in normal use, a predetermined pressing force is applied to a cable or wire being transmitted by the belts of the feeding units.  Applicant’s argument is directed to a feature in Dickson when the wire feeder is not in normal use, i.e., moving the guide portions to accommodate a repeater, and would not be present in modified Safra as the wire being fed does not have any repeaters.   Accordingly, as modified Safra would be feeding wire in “normal use,” the guide portions maintain a predetermined pressing force to the wire.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725